Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-2 (No. 33-61049) and Form S-8 (No. 333-48233 and No. 333-136775) of The Jones Financial Companies, L.L.L.P. of our report dated March 31, 2010 relating to the financial statements and financial statement schedules and the effectiveness of internal control over financial reporting, which appear in this Form 10-K. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP St. Louis, Missouri March 31, 2010
